Exhibit 10.1






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of May 12, 2009


among
 
INGLES MARKETS, INCORPORATED,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


BRANCH BANKING AND TRUST COMPANY,
as Syndication Agent,


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent,


and
 
The Other Lenders Party Hereto
 
 
BANC OF AMERICA SECURITIES LLC,
BRANCH BANKING AND TRUST COMPANY
and
WACHOVIA CAPITAL MARKETS, LLC,
as
Joint Lead Arrangers and Joint Book Managers
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

Section
 
Page
     
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
32
1.03
Accounting Terms
33
1.04
Rounding
33
1.05
Times of Day
33
1.06
Letter of Credit Amounts
33
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
Committed Loans
34
2.02
Borrowings, Conversions and Continuations of Committed Loans
34
2.03
Letters of Credit
35
2.04
Swing Line Loans
43
2.05
Prepayments
46
2.06
Termination or Reduction of Commitments
48
2.07
Repayment of Loans
49
2.08
Interest
49
2.09
Fees
50
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
50
2.11
Evidence of Debt
51
2.12
Payments Generally; Administrative Agent’s Clawback
51
2.13
Sharing of Payments by Lenders
53
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01
Taxes.
54
3.02
Illegality
57
3.03
Inability to Determine Rates
58
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
58
3.05
Compensation for Losses
60
3.06
Mitigation Obligations; Replacement of Lenders.
60
3.07
Survival
61
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01
Conditions of Initial Credit Extension
61
4.02
Conditions to all Credit Extensions
62
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
5.01
Existence, Qualification and Power
63
5.02
Authorization; No Contravention
64
5.03
Governmental Authorization; Other Consents
64
5.04
Binding Effect
64
5.05
Financial Statements; No Material Adverse Effect
64
5.06
Litigation
65
5.07
No Default
65
5.08
Ownership of Property; Liens
65
5.09
Environmental Compliance
65

 
i

--------------------------------------------------------------------------------


 
5.10
Insurance
65
5.11
Taxes
66
5.12
ERISA Compliance
66
5.13
Subsidiaries; Equity Interests
66
5.14
Margin Regulations; Investment Company Act
67
5.15
Disclosure
67
5.16
Compliance with Laws
67
5.17
Taxpayer Identification Number
67
5.18
Solvency
67
5.19
Pari Passu Indebtedness/Senior Indebtedness
67
5.20
Guarantees by Subsidiaries
67
5.21
Foreign Assets
68
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
6.01
Financial Statements
68
6.02
Certificates; Other Information
69
6.03
Notices
71
6.04
Payment of Obligations
71
6.05
Preservation of Existence, Etc
71
6.06
Maintenance of Properties
71
6.07
Maintenance of Insurance
72
6.08
Compliance with Laws
72
6.09
Books and Records
72
6.10
Inspection Rights
72
6.11
Use of Proceeds
72
6.12
Guarantees by Subsidiaries
72
6.13
Asset Sales
73
6.14
Wachovia Letters of Credit
73
ARTICLE VII.
NEGATIVE COVENANTS
 
7.01
Liens
73
7.02
Indebtedness
76
7.03
Fundamental Changes
78
7.04
Asset Sales
79
7.05
Restricted Payments
79
7.06
Change in Nature of Business; Accounting Changes
82
7.07
Transactions with Affiliates
82
7.08
Burdensome Agreements
83
7.09
Use of Proceeds
84
7.10
Financial Covenants
84
7.11
Subordinated Debt and Senior Notes
85
7.12
Most Favored Lender
85
7.13
Limitations with Respect to Unrestricted Subsidiaries
86
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01
Events of Default
86
8.02
Remedies Upon Event of Default
88

 
ii

--------------------------------------------------------------------------------


 
8.03
Application of Funds
89
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01
Appointment and Authority
90
9.02
Rights as a Lender
90
9.03
Exculpatory Provisions
90
9.04
Reliance by Administrative Agent
91
9.05
Delegation of Duties
92
9.06
Resignation of Administrative Agent
92
9.07
Non-Reliance on Administrative Agent and Other Lenders
93
9.08
No Other Duties, Etc
93
9.09
Administrative Agent May File Proofs of Claim
93
9.10
Guaranty Matters
94
9.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements
94
ARTICLE X.
MISCELLANEOUS
 
10.01
Amendments, Etc
94
10.02
Notices; Effectiveness; Electronic Communication
96
10.03
No Waiver; Cumulative Remedies; Enforcement
98
10.04
Expenses; Indemnity; Damage Waiver.
99
10.05
Payments Set Aside
100
10.06
Successors and Assigns
101
10.07
Treatment of Certain Information; Confidentiality
105
10.08
Right of Setoff
105
10.09
Interest Rate Limitation
106
10.10
Counterparts; Integration; Effectiveness
106
10.11
Survival of Representations and Warranties
106
10.12
Severability
107
10.13
Replacement of Lenders
107
10.14
Defaulting Lenders
108
10.15
Governing Law; Jurisdiction; Etc
110
10.16
Waiver of Jury Trial
111
10.17
No Advisory or Fiduciary Responsibility
111
10.18
Electronic Execution of Assignments and Certain Other Documents
112
10.19
USA PATRIOT Act Notice
112
SIGNATURES
   

 
iii

--------------------------------------------------------------------------------


 
 
SCHEDULES
 

 
1.01(a)
Existing Credit Agreements
 
1.01(c)
Existing Investments
 
1.01(d)
 Unrestricted Subsidiaries
 
2.01
Commitments and Applicable Percentages
 
7.01
Existing Liens
 
7.02
Existing Indebtedness
 
7.08
Burdensome Agreements
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
 

    Form of        
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C
Note
 
D
Compliance Certificate
 
E-1
Assignment and Assumption
 
E-2
Administrative Questionnaire
 
F
Opinion Matters

 

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 12, 2009, among
INGLES MARKETS, INCORPORATED, a North Carolina corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BRANCH BANKING AND TRUST COMPANY, as Syndication
Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, and BANK OF
AMERICA, N.A., as Administrative Agent and Swing Line Lender.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Accounts Receivable” means, as to any Person, all of such Person’s now owned or
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.
 
“Acquired Indebtedness” means Indebtedness of a Person (a) existing at the time
such Person becomes a Restricted Subsidiary or (b) assumed in connection with
the acquisition of assets from such Person, in each case, other than
Indebtedness incurred in connection with, or in contemplation of, such Person
becoming a Restricted Subsidiary or such acquisition, as the case may
be.  Acquired Indebtedness shall be deemed to be incurred on the date of the
related acquisition of assets from any Person or the date the acquired Person
becomes a Restricted Subsidiary, as the case may be.
 
“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Equity Interests of
another Person or the right via contract or otherwise to control the voting
rights of at least a majority of the Voting Equity Interests of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 

--------------------------------------------------------------------------------


 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
 
Applicable Rate
 
Pricing
Level
Consolidated
Leverage Ratio
Eurodollar
Rate Loans
Letters of Credit
Base Rate
Loans
1
Less than 4.00 to 1.00
2.75%
1.75%
2
Greater than or equal to 4.00 to 1.00
3.00%
2.00%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following delivery of a Compliance Certificate pursuant to
Section 6.02(a) for the most recently ended fiscal period; provided, however,
that if a Compliance Certificate is not delivered when due in accordance with
such Section, then, upon the request of the Required Lenders, Pricing Level 2
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.  The Applicable Rate
in effect from the Closing Date through the first Business Day after the date of
the delivery of a Compliance Certificate first occurring on or after November
12, 2009 shall be determined based upon Pricing Level 1.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means each of BAS, BB&T and WCM, in their capacity as joint lead
arrangers and joint book managers.
 
“Asset Sale” means any sale, issuance, conveyance, transfer, lease or other
Disposition (including, without limitation, by way of merger, consolidation or
sale and leaseback transaction) (collectively, a “transfer”), directly or
indirectly, in one or a series of related transactions, of:
 
(a)           any Equity Interests of any Restricted Subsidiary;
 
(b)           all or substantially all of the properties and assets of any
division or line of business of the Borrower or any Restricted Subsidiary; or
 
(c)           any other properties or assets of the Borrower or any Restricted
Subsidiary other than in the ordinary course of business.
 
For the purposes of this definition, the term “Asset Sale” shall not include:
 
(a)           any transfer of properties and assets that is governed by the
provisions of Section 7.03;
 
(b)           any transfer of properties and assets that is by the Borrower to
any Guarantor, or by any Guarantor to the Borrower or any Guarantor in
accordance with the terms of this Agreement including any issuance of Equity
Interests;
 
(c)           any transfer of properties and assets that would be within the
definition of a “Restricted Payment” and would be permitted to be made as a
Restricted Payment (and shall be deemed a Restricted Payment) under Section
7.05;
 
(d)           any transfer of properties and assets that is of obsolete
equipment in the ordinary course of business;
 
(e)           any disposition of Cash Equivalents;
 
(f)           any non-exclusive license or sublicense of intellectual property
or other intangibles;
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           any surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;
 
(h)           to the extent permitted under Section 1031 of the Code, any
exchange of like property;
 
(i)           any lease, assignment or sublease of any real or personal property
in the ordinary course of business; or
 
(j)           any transfer of properties and assets the fair market value of
which in the aggregate does not exceed $5,000,000 in any transaction or series
of related transactions.
 
“Asset Swap” means the exchange by the Borrower or a Restricted Subsidiary of a
portion of its property, business or assets, in the ordinary course of business,
for property, business or assets which, or Equity Interests of a Person all or
substantially all of whose assets, are of a type used in the business of the
Borrower on the Closing Date or in a Permitted Business, or a combination of any
property, business or assets or Equity Interests of such a Person and cash or
Cash Equivalents.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 27, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Autoborrow Agreement” has the meaning specified in Section 2.04.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
 
4

--------------------------------------------------------------------------------

 
 
“BAS” means Banc of America Securities LLC and its successors.
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the Base Rate due
to a change in the “prime rate” or the Federal Funds Rate shall take effect at
the opening of business on the day specified in the public announcement such
change in the “prime rate” or the Federal Funds Effective Rate,
respectively.  For the purposes of clause (c) above, the Eurodollar Rate shall
be determined daily and any change shall take effect on the day of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“BB&T” means Branch Banking and Trust Company and its successors.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Lease Obligations” means, with respect to any Person, any obligation of
such Person and its Restricted Subsidiaries on a consolidated basis under any
capital lease of (or other agreement conveying the right to use) real or
personal property that, in accordance with GAAP, is required to be recorded as a
capitalized lease obligation.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:


(a)           any evidence of Indebtedness issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof;
 
(b)           deposits, certificates of deposit or acceptances of any financial
institution that is a member of the Federal Reserve System and whose senior
unsecured debt is rated at least “A-1” by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), or at least “P-1” by
Moody’s Investors Service, Inc.  (“Moody’s”);
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           commercial paper with a maturity of 365 days or less issued by a
corporation (other than an Affiliate or Subsidiary of the Borrower) organized
and existing under the laws of the United States, any state thereof or the
District of Columbia and rated at least “A-1” by S&P and at least “P-1” by
Moody’s;
 
(d)           repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States or issued by any agency thereof and backed by the full faith and
credit of the United States maturing within 365 days from the date of
acquisition; and
 
(e)           money market funds which invest substantially all of their assets
in securities described in the preceding clauses (a) through (d).
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement in each case in its capacity as a party to such Cash Management
Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           at any time that the Permitted Holders are “beneficial owners” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)) of less than a majority of the Voting Equity Interests of
the Borrower, any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Permitted Holders becomes the beneficial owner,
directly or indirectly, of 35% or more of the Voting Equity Interests of the
Borrower (taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period or (ii) whose
election or nomination to that board or equivalent governing body was approved
by at least two-thirds (2/3) of that board or equivalent governing body; or
 
(c)           at any time that the Permitted Holders are beneficial owners of
less than a majority of Voting Equity Interests of the Borrower, any Person
(other than the Permitted Holders) or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the Voting Equity Interests of the Borrower representing 35% or
more of the combined voting power of such securities; or
 
(d)           the Borrower consolidates with or merges with or into any Person
or sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with
or merges into or with the Borrower, in any such event pursuant to a transaction
in which the outstanding Voting Equity Interests of the Borrower are converted
into or exchanged for cash, securities or other property, other than any such
transaction where:
 
(i)           the outstanding Voting Equity Interests of the Company are changed
into or exchanged for (A) Voting Equity Interests (other than Redeemable Equity
Interests) of the surviving Person or (B) cash, securities and other property
(other than Equity Interests of the surviving corporation) in an amount that
could be paid by the Borrower as a Restricted Payment in accordance with Section
7.05 hereof (and such amount shall be treated as a Restricted Payment subject to
the provisions of Section 7.05); and
 
(ii)           immediately after such transaction, no “person” or “group” other
than Permitted Holders is the beneficial owner, directly or indirectly, of
Voting Equity Interests in the surviving Person entitled to exercise more than
35% of the total voting power of all outstanding Voting Equity Interests of the
surviving Person; provided, that for purposes of this definition, any transfer
of an Equity Interest of a Person that was formed for the purpose of acquiring
Voting Equity Interests of the Borrower will be deemed to be a transfer of such
portion of such Voting Equity Interests as corresponds to the portion of the
Equity Interests of such Person that has been so transferred.
 
“Class A Common Stock” means the Borrower’s Class A Common Stock, $0.05 par
value per share.
 
“Class B Common Stock” means the Borrower’s Class B Common Stock, $0.05 per
value per share.
 
 
7

--------------------------------------------------------------------------------

 
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement; provided, that (i) until the Wachovia Letters of Credit have been
refinanced, replaced or terminated, as the case may be, the Commitment of
Wachovia shall equal the amount set forth Wachovia’s name on Schedule 2.01 minus
the aggregate maximum stated amount of the Wachovia Letters of Credit and (ii)
promptly upon the refinancing, replacement or termination of any Wachovia Letter
of Credit at any time and from time to time, the amount of Wachovia’s Commitment
automatically shall increase by the maximum stated amount of such refinanced,
replaced or terminated Wachovia Letter of Credit.
 
“Commitment Letter” means that certain commitment letter agreement, dated as of
May 8, 2009, among the Borrower, Bank of America, BB&T and Wachovia.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Common Stock” means the Borrower’s Class A Common Stock and Class B Common
Stock.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum
(without duplication) of (a) Consolidated EBITDA, plus (b) rental expense for
such period, plus (c) other non-cash charges and extraordinary charges (other
than extraordinary charges described in clause (d) of this definition) not to
exceed $15,000,000 in the aggregate for the period from the Closing Date through
the Maturity Date plus (d) to the extent actually paid in cash during such
period, extraordinary charges consisting of fees and other transaction costs
arising from or with respect to the issuance of the Senior Notes, the repayment
of the Existing Subordinated Debt, the repayment of other Indebtedness (with
proceeds of the Senior Notes) from time to time during the period from the
Closing Date to the date that occurs twelve months after the Closing Date,
and/or the transactions contemplated by the Senior Notes.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Adjusted Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA of any Person and its
Restricted Subsidiaries for the period of the four prior fiscal quarters ending
on such date minus (ii) all non-cash items increasing Consolidated Net Income
for such period minus (iii) all cash payments during such period relating to
non-cash charges that were added back to Consolidated Net Income in determining
the Consolidated Adjusted Interest Coverage Ratio in any prior period, to (b)
the sum of (i) Consolidated Interest Charges of such Person and its Restricted
Subsidiaries and (ii) cash and non-cash dividends or other distributions by such
Person or its Restricted Subsidiaries with respect to Redeemable Equity
Interests and preferred Equity Interests for such period; provided, that in each
case, the Consolidated Adjusted Interest Coverage Ratio shall be calculated
after giving pro forma effect (in accordance with Article 11 of Regulation S-X
under the Securities Act of 1933 or any successor provision) to the following:
 
(1) the incurrence of the Indebtedness giving rise to the need to make such
calculation and (if applicable) the application of the net proceeds therefrom,
including to refinance other Indebtedness, as if such Indebtedness was incurred,
and the application of such proceeds occurred, on the first day of such period;
 
(2) the incurrence, repayment or retirement of any other Indebtedness by the
Borrower and its Restricted Subsidiaries since the first day of such period as
if such Indebtedness was incurred, repaid or retired at the beginning of such
period (other than the incurrence or repayment of indebtedness in the ordinary
course of business for working capital purposes pursuant to any revolving credit
agreement);
 
(3) in the case of Acquired Indebtedness or any acquisition occurring at the
time of the incurrence of such Indebtedness, the related acquisition, assuming
such acquisition had been consummated on the first day of such period; and
 
(4) any acquisition or disposition by the Company and its Restricted
Subsidiaries of any company or any business or any assets out of the ordinary
course of business, whether by merger, stock purchase or sale or asset purchase
or sale, or any related repayment of Indebtedness, in each case since the first
day of such period, assuming such acquisition or disposition had been
consummated on the first day of such period;
 
provided, further, that in making such computation, the Consolidated Interest
Charges attributable to interest on any Indebtedness computed on a pro forma
basis and (A) bearing a floating interest rate shall be computed as if the rate
in effect on the date of computation had been the applicable rate for the entire
period (other than with respect to Indebtedness incurred in the ordinary course
of business for working capital purposes pursuant to any revolving credit
agreement) and (B) which was not outstanding during the period for which the
computation is being made but which bears, at the option of such Person, a fixed
or floating rate of interest, shall be computed by applying at the option of
such Person either the fixed or floating rate.
 
 
9

--------------------------------------------------------------------------------

 
 
 “Consolidated EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income: (a) Consolidated Interest Charges for
such period, (b) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Restricted Subsidiaries for such period
and (c) depreciation and amortization expense.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the four prior fiscal quarters ending on such date to (b) Consolidated Fixed
Charges for such period.
 
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) Consolidated
Interest Charges for such period plus (b) current maturities of Consolidated
Funded Indebtedness (other than Excluded Debt) for such period plus (c) rental
expense for such period plus (d) Restricted Payments described in clauses (a),
(b) or (d) of the definition thereof (other than (i) such Restricted Payments
made to the Borrower or any Restricted Subsidiary and (ii) dividends or other
distributions payable solely in common equity interests of the Person making
such dividend or other distribution) made during such period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) if the aggregate
maximum stated amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments of the Borrower and its Restricted Subsidiaries is in excess of
$30,000,000, all obligations in excess of such amount arising under such letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, whether or not such letters of
credit have been drawn upon, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary (other than any Non-Recourse-Real Estate Subsidiary), and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Restricted Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Debt (excluding Indebtedness issued and outstanding
under the Existing Subordinated Note Indenture after the Closing Date if and to
the extent that such Indebtedness has been called in accordance with the
Existing Subordinated Note Indenture) as of such date to (b) Consolidated EBITDA
for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Debt” means, as of any date of determination, Consolidated
Funded Indebtedness as of such date minus the aggregate amount of cash and Cash
Equivalents reflected on the Balance Sheet of the Borrower and, to the extent
such cash and Cash Equivalents are permitted to be distributed to the Borrower
by dividend or otherwise, its Restricted Subsidiaries (other than any
Non-Recourse Real Estate Subsidiary) as of such date.
 
“Consolidated Net Secured Debt” means Consolidated Net Debt that is secured by a
Lien upon all or any portion of the assets of the Borrower or any of its
Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.
 
“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date; provided, however, that there
shall be excluded from the calculation of “Consolidated Net Worth” any effects
resulting from the application of FASB Statement No. 158: Employers’ Accounting
for Defined Pension and Other Post-Retirement Plans.
 
 “Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Secured Debt as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
 
“Consolidated Tangible Assets” means, as of any date of determination, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, an amount
equal to (a) the consolidated assets of the Borrower and its Restricted
Subsidiaries as of such date minus (b) the intellectual property, goodwill and
other intangible assets, in each case determined in accordance with GAAP, as of
such date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Excess” has the meaning specified in Section 10.14(b).
 
“Default Period” has the meaning specified in Section 10.14(b).
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulted Loan” has the meaning specified in Section 10.14(b).
 
“Defaulted Payment” has the meaning specified in Section 10.14(b).
 
“Defaulting Lender” has the meaning specified in Section 10.14(b).
 
“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth the basis of the
valuation.  The aggregate fair market value of the Designated Non-cash
Consideration held by the Borrower or any Restricted Subsidiary at any given
time, taken together with the fair market value at the time of receipt of all
other Designated Non-cash Consideration received and still held by the Borrower
or any Restricted Subsidiary at such time, may not exceed the greater of (x)
$20,000,000 in the aggregate or (y) 2% of the Consolidated Tangible Assets, at
the time of the receipt of the Designated Non-cash Consideration (with the fair
market value being measured at the time received and without giving effect to
subsequent changes in value).
 
“Disinterested Director” means, with respect to any transaction or series of
related transactions, a member of the board of directors of the Borrower who
does not have any material direct or indirect financial interest in or with
respect to such transactions or series of related transactions.
 
 
12

--------------------------------------------------------------------------------

 
 
 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Distress Event” has the meaning specified in Section 10.14(b).
 
“Distressed Person” has the meaning specified in Section 10.14(b).
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
 
13

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means,
 
(a) with respect to each Eurodollar Rate Loan, for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time, two
Business Days prior to the date of determination for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in dollars for delivery two Business Days prior to the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained by Bank of America and with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.
 
 
14

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Proceeds” has the meaning specified in Section 6.13.
 
“Excluded Debt” means (a) so long as the amount of Aggregate Commitments
available to be borrowed by the Borrower in accordance with Section 2.01 is
greater than or equal to $75,000,000, up to $50,000,000 of Consolidated Funded
Indebtedness that matures in 2011 and is secured by one or more mortgages or
other Liens upon real property of the Borrower, and (b) lines of credit
permitted under Section 7.02(b)(ii) and refinancings thereof in accordance with
Section 7.02(m) so long as the maturity date thereof is less than one year from
the applicable covenant test date.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of  Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii).
 
“Existing Credit Agreements” means the collective reference to the credit
agreements and other documents described on Schedule 1.01(a).
 
“Existing Subordinated Debt” means the 8.875% Senior Subordinated Notes due 2011
issued by the Borrower pursuant to the Subordinated Note Indenture (including
any “Additional Securities” (as defined in the Existing Subordinated Note
Indenture)).
 
“Existing Subordinated Note Indenture” means the Indenture dated as of December
11, 2001 among the Borrower and U.S. Bank, N.A., as Trustee, as amended,
restated, supplemented or otherwise modified from time to time in a manner
permitted hereunder.
 
“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
 
15

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the letter agreement, dated May 11, 2009, among the Borrower,
the Administrative Agent and BAS.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
16

--------------------------------------------------------------------------------

 
 
“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.


“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.


“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.05.
 
“Guarantors” means, collectively, the Restricted Subsidiaries that are Domestic
Subsidiaries that enter into the Guaranty pursuant to Section 6.12 or otherwise.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Guaranteed Parties, in for and substance reasonably
acceptable to the Administrative Agent, as supplemented from time to time by
execution and delivery of Guaranty Joinder Agreements pursuant to Section 6.12
or otherwise.
 
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Domestic Subsidiary to the Administrative Agent pursuant to
Section 6.12 or otherwise.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
or (b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract in each case in its capacity as a party to such Swap Contract.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
 
17

--------------------------------------------------------------------------------

 
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
 
18

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; (b)
as to any Base Rate Loan (other than Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date and (c) as to
Swing Line Loans, the last Business Day of each calendar month and the Maturity
Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Inventory” means, at to any Person, all of such Person’s now owned and
hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Person’s business or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise,
and all documents of title or other Documents (as such term is defined in the
UCC) representing them.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IRS” means the United States Internal Revenue Service.
 
 
19

--------------------------------------------------------------------------------

 
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
 
20

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means any letter of credit issued hereunder and may include,
if and when applicable, Letters of Credit issued by the L/C Issuer hereunder
replacing, amending or collateralizing the Wachovia Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty and any fee letter entered into in connection with this Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
“Maturity Date” means May 12, 2012; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 
21

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” means (a) with respect to any Disposition by the Borrower or
its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including by deferred
payment, or monetization of a note, but only when so received) over (ii) the sum
of the principal amount of any Indebtedness (other than under the Loan
Documents) secured by the applicable asset that is required to be repaid in
connection with the transaction, the reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection with such
transaction, and net taxes payable within two years of the date of the
transaction as a result of any gain recognized in accordance therewith, and (b)
with respect to the sale or issuance of any Equity Interest or the incurrence or
issuance of Debt by the Borrower or its Subsidiaries, the excess of (i) the sum
of cash and Cash Equivalents received in connection with such transaction over
(ii) the reasonable and customary out-of-pocket expenses incurred by the
Borrower or such Subsidiary in connection with such transaction.
 
 
“Non-Recourse Real Estate Subsidiaries” means a Restricted Subsidiary designated
by the Borrower as a Non-Recourse Real Estate Subsidiary and substantially all
of whose assets consist of real property, buildings, additions and accessions
thereto and related assets; provided that (x) the Borrower may not designate a
Restricted Subsidiary as a Non-Recourse Real Estate Subsidiary if a Default
shall have occurred and be continuing at the time of or after giving effect to
such designation, (y) the Borrower and the other Restricted Subsidiaries, if
any, may not be directly or indirectly obligated to make additional Investments
in any Non-Recourse Real Estate Subsidiary after such Non-Recourse Real Estate
Subsidiary’s initial financing transaction and (z) neither the Borrower nor any
Restricted Subsidiary that is not a Non-Recourse Real Estate Subsidiary shall be
directly or indirectly liable as to any Indebtedness of such Non-Recourse Real
Estate Subsidiary (by virtue of the Borrower or any such Restricted Subsidiary
being the primary obligor on, guarantor of, or otherwise liable in any respect
to, such Indebtedness), and which, upon the occurrence of a default with respect
to such Indebtedness of such Non-Recourse Real Estate Subsidiary, does not
result in, or permit any holder of any Indebtedness of the Borrower or any
Restricted Subsidiary other than a Non-Recourse Real Estate Subsidiary to
declare, a default on such Indebtedness of the Borrower or any Restricted
Subsidiary other than a Non-Recourse Real Estate Subsidiary or cause the payment
of Indebtedness of the Borrower or any Restricted Subsidiary other than any
Non-Recourse Real Estate Subsidiary to be accelerated or payable prior to its
stated maturity; provided, further, that (i) notwithstanding the foregoing, any
Non-Recourse Real Estate Subsidiary may guarantee the Obligations and (ii) any
Restricted Subsidiary that has been designated as a Non-Recourse Subsidiary
shall cease to be so designated upon the occurrence of the events described in
and otherwise in accordance with Section 6.12.  On the date hereof, Shopping
Center Financing, LLC and Shopping Center Financing II, LLC are Non-Recourse
Real Estate Subsidiaries.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
 
22

--------------------------------------------------------------------------------

 
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury or any successor office thereof.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Business” means the lines of business conducted by the Borrower and
its Restricted Subsidiaries on the Closing Date and business reasonably related,
complimentary or ancillary thereto, including reasonably related extensions or
expansions thereof.
 
“Permitted Holders” means (i) Robert P. Ingle, (ii) the spouse, issue, issues'
spouses or grandchildren or other members of the immediate family of Robert P.
Ingle or such other person; (iii) any trusts created for the benefit of the
Persons described in clauses (i), (ii) or (iv) or any trust for the benefit of
any such trust; (iv) in the event of the incompetence or death of any of the
Persons described in clauses (i) and (ii), such Person's estate, executor,
administrator, committee or other personal representative or beneficiaries, in
each case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of the Borrower; or (v) the
Ingles Markets, Incorporated Investment/Profit Sharing Plan and Trust.
 
 
23

--------------------------------------------------------------------------------

 
 
“Permitted Investment” means:
 
(a)           Investments in the Borrower or any Guarantor or any Person which,
as a result of such Investment, in one transaction or a series of related
transactions, (a) becomes a Guarantor or (b) is merged or consolidated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or any Guarantor;
 
(b)           Indebtedness of the Borrower or a Restricted Subsidiary described
under clauses (e), (f), (g) and (h) of Section 7.02;
 
(c)           Investments in any of the Senior Notes;
 
(d)           cash or Cash Equivalents;
 
(e)           Investments acquired by the Borrower or any Restricted Subsidiary
in connection with an Asset Sale permitted under Section 7.04 to the extent such
Investments are non-cash proceeds as permitted under such covenant;
 
(f)           Investments in existence on the Closing Date and listed on
Schedule 1.01(c);
 
(g)           any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with a disposition of assets
(including Asset Sales);
 
(h)           any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:
 
(i)           in exchange for any other Investment or accounts receivable held
by the Borrower or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of such
other Person; or
 
(ii)           as a result of a foreclosure by the Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;
 
(i)           any permitted hedging obligations;
 
 
24

--------------------------------------------------------------------------------

 
 
(j)           Investments the payment for which consists of Equity Interests
(other than Redeemable Equity Interests) of the Borrower or a Restricted
Subsidiary;
 
(k)           guarantees of Indebtedness permitted to be incurred under this
Agreement;
 
(l)           Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;
 
(m)           Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause that are at that time
outstanding, not to exceed $5,000,000 at the time of such Investment (with the
fair market value of (i) each Investment being measured at the time made and
without giving effect to subsequent changes in value and (ii) $10,000,000 or
more being confirmed by an appraisal in form and substance satisfactory to the
Administrative Agent) in any Person with which the Borrower or any Restricted
Subsidiary has entered into a licensing, management, franchise, joint venture,
consulting or similar agreement on customary terms and conditions;
 
(n)           loans and advances to officers, directors, managers and employees
for business-related travel expenses, moving expenses and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices and in compliance with applicable laws;
 
(o)           loans to the Borrower’s Profit Sharing Plan in accordance Section
7.07; and
 
(p)           in addition to those Investments set forth in clauses (a) through
(o) above, Investments in the aggregate not to exceed the greater of (a)
$25,000,000 or (b) 2.5% of Consolidated Tangible Assets, at any one time
outstanding.
 
In connection with any assets or property contributed or transferred to any
Person as an Investment, such property and assets shall be equal to the fair
market value (as determined by the Borrower’s Board of Directors or, if such
asset or property is valued at $10,000,000 or more, by an appraisal satisfactory
in form and substance to the Administrative Agent) at the time of Investment.
 
“Permitted Swap Contract” means any Swap Contract entered into in the ordinary
course of business constituting (a) interest rate protecting agreements and/or
other types of interest rate hedging agreements, (b) foreign exchange contracts,
currency swap agreements or similar agreements or arrangements designed to
protect against fluctuations on currency values, relating to (i) Indebtedness of
the Borrower and/or any Restricted Subsidiary and/or (ii) obligations to
purchase or sell assets or properties; provided, however, that Swap Contracts
subject to this clause (b) shall not increase the Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary outstanding other than
as a result of fluctuations in foreign currency exchange rates or by reason of
fees, indemnities and compensation payable thereunder, or (c) forward contracts,
commodity swaps, commodity options or other similar financial agreement or
arrangement relating to, or the value of which is dependent upon, fluctuations
in commodity prices, which shall not increase the amount of Indebtedness or
other Obligations of the Borrower or any Restricted Subsidiary outstanding other
than as a result of fluctuations in commodity prices or by reason of fees,
indemnities and compensation payable thereunder.
 
 
25

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Purchase Money Obligation” means any Indebtedness secured by a Lien on assets
related to the business of the Borrower or any Restricted Subsidiary and any
additions and accessions thereto, which are purchased by the Borrower at any
time after the Closing Date are issued; provided that:


(a)           the security agreement or conditional sales or other title
retention contract pursuant to which the Lien on such assets is created
(collectively, a “Purchase Money Security Agreement”) shall be entered into (a)
within 180 days after the purchase or substantial completion of the construction
of such assets or (b) at any time with respect to refinancings of Purchase Money
Obligations, and shall at all times be confined solely to the assets so
purchased or acquired, any additions and accessions thereto and any proceeds
therefrom; and


(b)           (i) the aggregate outstanding principal amount of Indebtedness
secured thereby (determined on a per asset bases in the case of any additions
and accessions) shall not at the time such Purchase Money Security Agreement is
entered into exceed 100% of the purchase price to the Borrower of the assets
subject thereto or (ii) the Indebtedness secured thereby shall be with recourse
solely in the assets so purchased or acquired, any additions and accessions
thereto and any proceeds therefrom.


 “Qualified Equity Interests” means, with respect to any Person, any and all
Equity Interests of such Person other than Redeemable Equity Interests.
 
“Redeemable Equity Interests” means any Equity Interests in any Person that,
either by its terms or the terms of any security into which it is convertible,
exchangeable or otherwise, is or will be upon the happening of an event or the
passage of time, required or permitted to be redeemed prior to the Maturity Date
or is redeemable at the option of the holder thereof at any time prior to the
Maturity Date, or is convertible into or exchangeable for debt securities by and
at the option of the holder thereof at an time prior to the Maturity Date.
 
“Reduction Amount” has the meaning set forth in Section 2.05(b)(i).
 
“Register” has the meaning specified in Section 10.06(c).
 
 
26

--------------------------------------------------------------------------------

 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Aggregate Commitments or, if the Aggregate
Commitments have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that, as set forth in Section 10.14, the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders..
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
“Restricted Payment” means any of the following actions by the Borrower or any
Restricted Subsidiary:
 
(a)           declare or pay any dividend on, or make any distribution to
holders of, any shares of the Borrower’s Equity Interests (other than dividends
or distributions payable solely in shares of its Qualified Equity Interests or
in options, warrants or other rights to acquire shares of such Qualified Equity
Interests);
 
(b)           purchase, redeem, defease or otherwise acquire or retire for
value, directly or indirectly, any Equity Interests of the Borrower or any
Equity Interests of any Affiliate of the Borrower (other than Equity Interests
of any wholly-owned Restricted Subsidiary of the Borrower) or options, warrants
or other rights to acquire such Equity Interests;
 
(c)           make any principal payment on, or repurchase, redeem, defease,
retire or otherwise acquire for value, prior to any scheduled principal payment,
sinking fund payment or maturity, any Subordinated Debt (other than the Existing
Subordinated Debt);
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           declare or pay any dividend or distribution on any Equity Interest
of any Restricted Subsidiary to any Person (other than (a) to the Borrower or
any of its wholly-owned Restricted Subsidiaries or (b) dividends or
distributions made by a Restricted Subsidiary on a pro rata basis to all
stockholders of such Restricted Subsidiary); or
 
(e)           make any Investment in any Person (other than any Permitted
Investment).
 
The amount of any such Restricted Payment, if other than cash, shall be the fair
market value of the assets proposed to be transferred, as determined by (i) if
such assets are valued at less than $10,000,000, the Board of Directors of the
Borrower, whose determination shall be conclusive and evidenced by a board
resolution or (ii) if such assets are valued at $10,000,000 or more, by an
appraisal in form and substance satisfactory to the Administrative Agent.
 
“Restricted Payment Cap” means, as of any date of determination, an amount equal
to the sum of the following:
 
(a)           fifty percent (50%) of the aggregate amount of Consolidated Net
Income of the Borrower for the period beginning on the first day of the first
full fiscal quarter of the Borrower to begin after the Closing Date and ending
on the last day of the Borrower’s most recently ended fiscal quarter (or, if
such aggregate Consolidated Net Income shall be a loss, 100% of such loss);
 
(b)           the aggregate Net Cash Proceeds received after the Closing Date by
the Borrower either as (A) capital contributions in the form of common equity to
the Borrower or (B) from the Disposition of Qualified Equity Interests of the
Borrower or any options, warrants or rights for the purchase of Qualified Equity
Interests of the Borrower (except, in each case, to the extent such proceeds are
used to purchase, redeem or otherwise retire Equity Interests, Subordinated Debt
or Senior Notes), excluding the Net Cash Proceeds from the issuance of Qualified
Equity Interests financed, directly or indirectly, using funds borrowed from the
Borrower or any Subsidiary until and to the extent such borrowing is repaid;
 
(c)           the aggregate Net Cash Proceeds received after the Closing Date by
the Borrower (other than from any of its Subsidiaries) upon the exercise of any
options, warrants or rights to purchase Qualified Equity Interests of the
Borrower, excluding the Net Cash Proceeds from the exercise of any options,
warrants or rights to purchase Qualified Equity Interests financed, directly or
indirectly, using funds borrowed from the Borrower or any Subsidiary until and
to the extent such borrowing is repaid;
 
(d)           the aggregate Net Cash Proceeds received after the Closing Date by
the Borrower from the conversion or exchange, if any, of debt securities or
Redeemable Equity Interests of the Borrower or its Restricted Subsidiaries into
or for Qualified Equity Interests of the Borrower plus, to the extent such debt
securities or Redeemable Equity Interests were issued after the Closing Date,
the aggregate Net Cash Proceeds from their original issuance, excluding the Net
Cash Proceeds from the conversion or exchange of debt securities or Redeemable
Equity Interests financed, directly or indirectly, using funds borrowed from the
Borrower or any Subsidiary, until and to the extent such borrowing is repaid;
 
 
28

--------------------------------------------------------------------------------

 
 
(e)           in the case of the Disposition or repayment of any Investment
constituting a Restricted Payment made after the Closing Date, an amount (to the
extent not included in Consolidated Net Income) equal to (A) the cash return of
capital with respect to such Investment, plus (B) 50% of any amounts received in
cash in excess of the return of capital to the extent such amount is not
otherwise included in Consolidated Net Income, minus (C) the costs of the
Disposition of such Investment and net taxes; and
 
(f)           in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary (as long as the designation of such Subsidiary as an
Unrestricted Subsidiary was deemed a Restricted Payment), the fair market value
of the Borrower’s interest in such Subsidiary provided that such amount shall
not in any case exceed (A) the amount of the Restricted Payment deemed made at
the time the Subsidiary was designated as an Unrestricted Subsidiary, plus (B)
50% of any increase in the fair market value of the Borrower’s interest in such
Subsidiary over such Subsidiary’s value on the date such Subsidiary was
designated an Unrestricted Subsidiary to the extent such amount is not otherwise
included in Consolidated Net Income.
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
 
“Sanctioned Entity” means (i) a country or a government of a country, (ii) an
agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/
<http://www.ustreas.gov/offices/enforcement/ofac/> or as otherwise published
from time to time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Senior Note Documents” means, collectively, the Senior Note Indenture and any
other document, agreement or instrument governing or evidencing any Senior
Notes, in each case as amended, restated, supplemented or otherwise modified
from time to time in a manner permitted hereunder.
 
“Senior Note Indenture” means that certain Indenture, dated as of May 12, 2009,
among the Borrower, as issuer, and U.S. Bank, National Association, as trustee,
with respect to the Senior Notes.
 
“Senior Notes” means the 8.875% Senior Notes due 2017 issued by the Borrower
pursuant to the Senior Note Indenture.
 
 
29

--------------------------------------------------------------------------------

 
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Subordinated Debt” means, collectively, (a) Existing Subordinated Debt and (b)
any other Indebtedness issued by the Borrower that is subordinated in right of
payment to the Obligations, in each case as amended, restated, supplemented or
otherwise modified from time to time in a manner permitted hereunder.
 
“Subordinated Debt Documents” means, collectively, the Existing Subordinated
Note Indenture and any other document, agreement or instrument governing or
evidencing any Subordinated Debt, in each case as amended, restated,
supplemented or otherwise modified from time to time in a manner permitted
hereunder.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means, as of any date of determination, an amount equal to
the lesser of (a) $25,000,000 and (b) the Aggregate Commitments as of such date
(after giving effect to any reductions in the Aggregate Commitments).  The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
 
31

--------------------------------------------------------------------------------

 
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary listed on Schedule 1.01(d),
unless and until such time as any such Unrestricted Subsidiary shall be required
to be designated as a Restricted Subsidiary in accordance with Section 6.12.
 
“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.
 
“Wachovia” means Wachovia Bank, National Association and its successors.
 
“Wachovia Letters of Credit” means the letters of credit issued by Wachovia
under the letter of credit facility between Wachovia and the Borrower and
outstanding as of the Closing Date.
 
1.02  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03  Accounting Terms.  (a) Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
(b)  Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01  Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
2.02  Borrowings, Conversions and Continuations of Committed Loans.  
 
(a)  Notice from Borrower. Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)  Notice to and Funding by Lenders. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
 
(c)  Continuation of or Conversion to Eurodollar Rate Loans. Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders.
 
(d)  Notice of Interest Rate. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)  Maximum Interest Periods. After giving effect to all Committed Borrowings,
all conversions of Committed Loans from one Type to the other, and all
continuations of Committed Loans as the same Type, there shall not be more than
ten Interest Periods in effect with respect to Committed Loans.
 
2.03  Letters of Credit.
 
(a)  The Letter of Credit Commitment.
 
 
35

--------------------------------------------------------------------------------

 
 
(i)  Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  If at any time or from time to
time any of the Wachovia Letters of Credit are added as Letters of Credit
hereunder, all such Wachovia Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the date such Wachovia Letters of
Credit are included as Letters of Credit hereunder shall be subject to and
governed by the terms and conditions hereof.
 
(ii)  The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)  the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
 
(B)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii)  The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
 
36

--------------------------------------------------------------------------------

 
 
(B)  the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C)  except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;
 
(D)  such Letter of Credit is to be denominated in a currency other than
Dollars; or
 
(E)  a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
(iv)  The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)  The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi)  The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit.
 
 
37

--------------------------------------------------------------------------------

 
 
(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
 
(ii)  Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c)  Drawings and Reimbursements; Funding of Participations.
 
(i)  Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
 
38

--------------------------------------------------------------------------------

 
 
(ii)  Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)  Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v)  Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
 
39

--------------------------------------------------------------------------------

 
 
(vi)  If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)  Repayment of Participations.
 
(i)  At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
 
(ii)  If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e)  Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)  Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
 
41

--------------------------------------------------------------------------------

 
 
(g)  Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
 
(h)  Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to any Wachovia Letter of Credit that is replaced by a Letter of
Credit hereunder or is otherwise amended or modified to become a Letter of
Credit issued by the L/C Issuer hereunder), the rules of the ISP shall apply to
each Letter of Credit.
 
(i)  Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
 
42

--------------------------------------------------------------------------------

 
 
(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, in the amount and at the
times specified in the Fee Letter.  In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(k)  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l)  Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
(m)  Use of Letter of Credit Facility.  Notwithstanding anything in this Section
2.03 to the contrary, the Borrower shall have no obligation whatsoever to obtain
Letters of Credit under this Section 2.03, it being specifically agreed and
understood that the Borrower may obtain letters of credit (either secured or
unsecured, to the extent permitted under this Agreement) from other letter of
credit providers under letter of credit facilities otherwise permitted in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
 
2.04  Swing Line Loans.  
 
(a)  The Swing Line.  Subject to the terms and conditions set forth herein and
in any Autoborrow Agreement, the Swing Line Lender, in its sole and absolute
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may make loans (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of L/C Obligations, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all Swing Line Loans, shall not exceed such
Lender’s Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)  Borrowing Procedures.  At any time an Autoborrow Agreement is not in
effect, each Swing Line Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
In order to facilitate the borrowing of Swing Line Loans, the Borrower and the
Swing Line Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Swing Line Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such agreement, subject to the conditions set
forth herein (other than any requirements that are set forth only in the
immediately preceding paragraph).  At any time such an Autoborrow Agreement is
in effect, the requirements for Swing Line Borrowings set forth in the
immediately preceding paragraph shall not apply, and all Swing Line Borrowings
shall be made in accordance with the Autoborrow Agreement, until the right to
such Swing Line Borrowings is suspended or terminated hereunder or in accordance
with the terms of the Autoborrow Agreement.  For purposes of determining the
Outstanding Amount under the Commitment at any time during which an Autoborrow
Agreement is in effect, the Outstanding Amount of all Swing Line Loans shall be
deemed to be the amount of the Swing Line Sublimit.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)  Refinancing of Swing Line Loans.
 
(i)  The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding; provided that (unless an
Autoborrow Agreement is then in effect) the Swing Line Lender shall request each
Lender to make such Loans no less frequently than once every calendar
month.  Such request shall be made in writing (which written request shall be
deemed to be a Committed Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)  If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)  If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
 
45

--------------------------------------------------------------------------------

 
 
(iv)  Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d)  Repayment of Participations.
 
(i)  At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii)  If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e)  Interest for Account of Swing Line Lender.  Interest on the Swing Line
Loans shall be due and payable in arrears on each applicable Interest Payment
Date and at such other times as may be specified herein. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)  Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05  Prepayments.  
 
(a)  Optional.
 
 
46

--------------------------------------------------------------------------------

 
 
(i)  The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be repaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Except as set
forth in Section 10.14, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
 
(ii)  At any time during which an Autoborrow Agreement is not in effect, the
Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(b)  Mandatory.
 
(i)  When the aggregate amount of Excess Proceeds resulting from Asset Sales
permitted by Section 6.13 exceeds $20,000,000, the Borrower will apply 100% of
such excess amount of the Excess Proceeds ratably to the repayment of the
Obligations as follows: first, to the L/C Borrowings and the Swing Line Loans,
second, to the outstanding Committed Loans, and, third, to Cash Collateralize
the remaining L/C Obligations; and, the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Committed Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business;
provided, that the Aggregate Commitments shall not be reduced as a result of any
such prepayment. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.
 
 
47

--------------------------------------------------------------------------------

 
 
(ii)  If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
 
2.06  Termination or Reduction of Commitments.   
 
(a)  Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit automatically shall be reduced by the
amount of such excess.
 
(b)  Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitments
under this Section 2.06.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
(c)  Wachovia Letters of Credit.  Notwithstanding anything herein to the
contrary, for so long as all or any portion of the Wachovia Letters of Credit
shall remain outstanding, the Commitments of Wachovia shall be reduced on a
non-pro-rata basis by the aggregate maximum stated amount of such Wachovia
Letters of Credit; provided, that immediately upon the refinancing or other
termination of such Wachovia Letters of Credit, the Commitments of Wachovia
automatically shall increase by an amount equal to the aggregate maximum stated
amount of the Wachovia Letters of Credit as of such date, whereupon (i) Wachovia
immediately shall purchase a participation in any outstanding Loans in the
amount and to the extent necessary to cause the Outstanding Amount of all Loans
of each Lender to equal such Lender’s Applicable Percentage thereof and (ii) the
participations of the Lenders in Swing Line Loans and L/C Obligations hereunder
shall be re-calculated as if the outstanding Letters of Credit had been issued,
the Unreimbursed Amounts had been paid by the L/C Issuer, and the Swing Line
Loans had been advanced by the Swing Line Lender, in each case on such date.
 
 
48

--------------------------------------------------------------------------------

 
 
2.07  Repayment of Loans.  
 
(a)  Committed Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans outstanding on such date.
 
(b)  Swing Line Loans. At any time the Autoborrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of such Autoborrow
Agreement.  At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swing Line Loan on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date.
 
2.08  Interest.  
 
(a)  Generally. Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)      Default Rate. (i)       If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)  If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)  Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)  Payments Due. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
49

--------------------------------------------------------------------------------

 
 
2.09  Fees.  
 
(a)  Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender (except as otherwise provided in Section 10.14 with
respect to Defaulting Lenders) in accordance with its Applicable Percentage, a
commitment fee equal to 0.25% times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period.  The
commitment fee shall be calculated quarterly in arrears.
 
(b)       Other Fees.  The Borrower shall pay to any fees in the amounts and at
the times specified in any fee letters entered into in connection with this
Agreement.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  (a) Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.  Except as otherwise
provided in Section 2.10(b), the Borrower’s obligations under this paragraph
shall survive for twelve (12) calendar months after the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
 
(b)        Retroactive Adjustments. If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
 
 
50

--------------------------------------------------------------------------------

 
 
2.11  Evidence of Debt.  
 
(a)  General. The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)  Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
2.12  Payments Generally; Administrative Agent’s Clawback.  
 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           (i)        Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing,  and (B)
in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)  Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
 
52

--------------------------------------------------------------------------------

 
 
(c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e)  Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)  the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender pursuant to
Section 10.14 or as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
 
 
53

--------------------------------------------------------------------------------

 
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a)  Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i)  Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes.  If, however, applicable Laws
require the Borrower or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
 
(ii)  If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withhold or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
 
(c)  Tax Indemnifications.
 
 
54

--------------------------------------------------------------------------------

 
 
(i)  Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payable in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, for any amount with a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent a required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(ii)  Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payable in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e).  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in the clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
 
(d)  Evidence of Payments.  Upon request of the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)  Status of Lenders; Tax Documentation.
 
(i)  Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
 
 
55

--------------------------------------------------------------------------------

 
 
(ii)  Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States:
 
(A)  Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
 
(B)  Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under nay other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;
 
(II)          executed originals of Internal Revenue Service Form W-8ECI;
 
(III)          executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation;
 
(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN; or
 
 
56

--------------------------------------------------------------------------------

 
 
(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii)     Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
(f)  Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from the
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 
3.02  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
 
57

--------------------------------------------------------------------------------

 
 
3.03  Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.  
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e) or the L/C
Issuer);
 
(ii)  subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
(iii)  impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
 
58

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)  Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)  Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
 
59

--------------------------------------------------------------------------------

 
 
3.05  Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 
 
60

--------------------------------------------------------------------------------

 
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07  Survival.  All of the Borrower’s obligations under this Article III shall
survive for twelve (12) calendar months after the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01  Conditions of Initial Credit Extension.  The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
 
(i)  executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
 
(ii)  a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;
 
(iv)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v)  a favorable opinion of Hartman, Simons, Spielman & Wood, LLP, counsel to
the Borrower, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Borrower
and the Loan Documents as the Required Lenders may reasonably request;
 
 
61

--------------------------------------------------------------------------------

 
 
(vi)  a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(vii)  a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
 
(viii)  evidence that the Existing Credit Agreements have been or concurrently
with the Closing Date are being terminated and all Liens securing obligations
under any Existing Credit Agreement have been or concurrently with the Closing
Date are being released; and
 
(ix)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
(b)  Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c)  Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
(d)  The Borrower shall have received at least $550,000,000 (before deduction of
related fees and expenses) from the sale of the Senior Notes.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
 
62

--------------------------------------------------------------------------------

 
 
(a)  The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
(b)  No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c)  The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d)  The Administrative Agent shall have received no later than one week after
the Closing Date a favorable opinion of North Carolina counsel to the Borrower,
which counsel shall be reasonably acceptable to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each Lender, as to certain of
the matters set forth in Exhibit F and such other matters concerning the
Borrower and the Loan Documents as the Required Lenders may reasonably request.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01  Existence, Qualification and Power.  Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
 
63

--------------------------------------------------------------------------------

 
 
5.02  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05  Financial Statements; No Material Adverse Effect.  
 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b)  The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 28, 2009, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Such unaudited
consolidated balance sheets set forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.
 
 
64

--------------------------------------------------------------------------------

 
 
(c)  Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d)  The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
 
5.06  Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
5.07  No Default.  No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document. 
 
5.08  Ownership of Property; Liens.  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Restricted Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.  Notwithstanding any grant of a
security interest in any assets or properties of the Borrower or any Subsidiary
to any collateral agent or the Lenders, none of the following shall be included
as collateral subject to any such grant or pledge: (i) accounts, instruments,
chattel paper or other obligations or properties of any kind due from, owed by,
or belonging to, a Sanctioned Person or Sanctioned Entity and (ii) any lease in
which the lessee is a Sanctioned Person or Sanctioned Entity.
 
5.09  Environmental Compliance.  The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.10  Insurance.  The properties of the Borrower and its Subsidiaries with a
book value of $10,000,000 or more individually or in the aggregate either (a)
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards) with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates, or (b) are covered by
self-insurance permitted under Section 6.07.
 
 
65

--------------------------------------------------------------------------------

 
 
5.11  Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12  ERISA Compliance.
 
(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)  There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
 
5.13  Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Exhibit 21.1 to the
Borrower’s 10-K filed December 1, 2008, with respect to the fiscal year ending
September 27, 2008, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified in such public filings free and
clear of all Liens.  As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in the aforementioned public filing.  All of the outstanding Equity
Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
 
 
66

--------------------------------------------------------------------------------

 
 
5.14  Margin Regulations; Investment Company Act.  
 
(a)  The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15  Disclosure.  The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No written report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time they were made; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  
 
5.16  Compliance with Laws.  To the actual knowledge of the Borrower after due
and diligent investigation, each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17  Taxpayer Identification Number.  The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
 
5.18  Solvency.  The Borrower is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19  Pari Passu Indebtedness/Senior Indebtedness. The Obligations constitute
(i) “Senior Debt” (or any comparable term) under and as defined in the
Subordinated Debt Documents and (ii) “Pari Passu Indebtedness” (or any
comparable term) under and as defined in the Senior Note Documents.
 
5.20  Guarantees by Subsidiaries.  No Subsidiary (other than a Guarantor) has
Guaranteed any Indebtedness of the Borrower.
 
 
67

--------------------------------------------------------------------------------

 
 
5.21  Foreign Assets.  None of the Borrowers, any Subsidiary of the Borrower or
any Affiliate of the Borrower are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall cause each Restricted
Subsidiary (except in the case of the covenants set forth in Sections 6.01,
6.02, and 6.03) to:
 
6.01  Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a)  as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or another independent certified public accountant of nationally or
regionally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
 
(b)  as soon as available, but in any event within 45 days after the end of each
fiscal quarter of each fiscal year of the Borrower (commencing with the fiscal
quarter ended March 28, 2009), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income for such fiscal quarter and for the portion of
the Borrower’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and
 
(c)  as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).
 
 
68

--------------------------------------------------------------------------------

 
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02  Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)  concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 28, 2009), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;
 
(b)  promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
 
(c)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(d)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice of
investigation, enforcement or similar action or any other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(e)  promptly, and any event no later than five Business Days prior to entering
into such credit facilities, notice of the intent to enter into any credit
facility subject to Section 7.12; and
 
(f)  promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
 
69

--------------------------------------------------------------------------------

 
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information”.
 
 
70

--------------------------------------------------------------------------------

 
 
6.03  Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a)  of the occurrence of any Default within five (5) Business Days of such
occurrence;
 
(b)  of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)  of the occurrence of any ERISA Event; and
 
(d)  of any change in accounting policies or financial reporting practices by
the Borrower or any Subsidiary, including any determination by the Borrower
referred to in Section 2.10(b) that could reasonably be expected to have a
Material Adverse Effect or otherwise have any material impact on the calculation
of financial covenant compliance hereunder.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04  Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets in excess of $15,000,000, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims of $15,000,000 or more which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness
in outstanding principal amount in excess of $15,000,000, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
 
6.05  Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03 or 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
material registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06  Maintenance of Properties.  Maintain, preserve and protect all of its
properties and equipment with a book value of $10,000,000 or more individually
or in the aggregate or as otherwise may be necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.
 
 
71

--------------------------------------------------------------------------------

 
 
6.07  Maintenance of Insurance.  Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in the same or similar business and owning similar properties
in similar localities as where the Borrower or the applicable Restricted
Subsidiary operates; provided, however, that the Borrower may reduce the amount
of insurance required to be maintained above to the extent that the Borrower
maintains a self-insurance program providing insurance coverage therefor.
 
6.08  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09  Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be.
 
6.10  Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon five Business
Days advance notice to the Borrower; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11  Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
 
6.12  Guarantees by Subsidiaries. At any time that any Domestic Subsidiary
(including, without limitation, any Unrestricted Subsidiary or Non-Recourse Real
Estate Subsidiary) Guarantees any Indebtedness of the Borrower, cause such
Domestic Subsidiary to, promptly (but in any event within five (5) Business Days
of providing such Guarantee), (a) no longer be designated as an Unrestricted
Subsidiary or Non-Recourse Real Estate Subsidiary, as the case may be, (b)
become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose and (c) deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of Section
4.01(a) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
 
 
72

--------------------------------------------------------------------------------

 
 
6.13  Asset Sales.  The Borrower shall apply, or cause the applicable Restricted
Subsidiary to apply, the Net Cash Proceeds of any Asset Sale described in
Section 7.04 (each, a “Net Cash Proceeds Transaction”), within 365 days of
receipt thereof either: (a) to permanently reduce senior Indebtedness of the
Borrower or a Restricted Subsidiary, and, in the case of any such Indebtedness
under any revolving credit facility, effect a permanent reduction in the
availability under such revolving credit facility; (b) to make an investment or
capital expenditure in properties and assets that replace the properties and
assets that were the subject of such Asset Sale or in properties and assets
(including Equity Interests) that will be used in the business of the Borrower
and its Restricted Subsidiaries as existing on the Closing Date or in businesses
reasonably related thereto; (c) to acquire Equity Interests of another Person
provided such Person becomes a Restricted Subsidiary; and/or (d) to effect a
combination of prepayment and investment permitted by the foregoing clauses (a),
(b) and (c).  The amount of such Net Cash Proceeds not used or invested within
365 days of the Net Cash Proceeds Transaction as set forth in this paragraph
shall constitute “Excess Proceeds.”
 
6.14  Wachovia Letters of Credit.  The Wachovia Letters of Credit shall have
been replaced by or amended or otherwise modified to become Letters of Credit
issued by the L/C Issuer under this Agreement or otherwise terminated or
replaced with letters of credit issued under a letter of credit facility
permitted under Section 7.02 no later than the date that occurs 60 days after
the Closing Date.
 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
7.01  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a)  Liens for taxes, assessments or governmental charges or claims either (i)
not delinquent or (ii) contested in good faith by appropriate proceedings and as
to which the Borrower or its Restricted Subsidiaries shall have set aside on its
books such reserves as may be required pursuant to GAAP;
 
(b)  statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP, shall have been made in respect thereof;
 
 
73

--------------------------------------------------------------------------------

 
 
(c)  Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
 
(d)  judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;
 
(e)  easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
 
(f)  any interest or title of a lessor under any Indebtedness of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, in respect of Capital
Lease Obligations incurred in accordance with Section 7.01(a); provided that
such Liens do not extend to any property or assets which is not leased property
subject to such Indebtedness;
 
(g)  Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries securing the Borrower’s or any of
its Restricted Subsidiaries’ obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, in an aggregate amount at
any time outstanding not to exceed $10,000,000;
 
(h)  Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;
 
(i)  Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;
 
(j)  Liens securing obligations under any interest rate Swap Contracts permitted
under Section 7.02(i) and that relate to Indebtedness otherwise permitted
hereunder;
 
(k)  Liens securing Acquired Indebtedness incurred in accordance with Section
7.02 (and any Liens securing any permitted refinancing thereof); provided that:
 
(i)  such Liens secured such Acquired Indebtedness at the time of and prior to
the incurrence of such Acquired Indebtedness by the Borrower or a Restricted
Subsidiary and were not granted in connection with, or in anticipation of, the
incurrence of such Acquired Indebtedness by the Borrower or a Restricted
Subsidiary; and
 
 
74

--------------------------------------------------------------------------------

 
 
(ii)  such Liens do not extend to or cover any property or assets of the
Borrower or of any of its Restricted Subsidiaries other than the property or
assets that secured the Acquired Indebtedness prior to the time such
Indebtedness became Acquired Indebtedness of the Borrower or a Restricted
Subsidiary and are no more favorable to the lienholders than those securing the
Acquired Indebtedness prior to the incurrence of such Acquired Indebtedness by
the Borrower or a Restricted Subsidiary;
 
(l)  Liens on assets of a Restricted Subsidiary that is not a Guarantor to
secure Indebtedness of such Restricted Subsidiary that is otherwise permitted
under this Agreement;
 
(m)  leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary cause of business of the Borrower and its
Restricted Subsidiaries;
 
(n)      banker’s Liens, rights of setoff and similar Liens with respect to cash
and Cash Equivalents on deposit in one or more bank accounts in the ordinary
course of business;
 
(o)  Liens arising from filing Uniform Commercial Code financing statements
regarding operating leases;
 
(p)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods;
 
(q)  Liens existing as of the Closing Date and listed on Schedule 7.01 to the
extent and in the manner such Liens are in effect on the Closing Date;
 
(r)  Liens pursuant to any Loan Document;
 
(s)  Liens in favor of the Borrower or a Restricted Subsidiary on assets of any
Restricted Subsidiary;
 
(t)  Liens securing Indebtedness permitted under clauses (b), (c) and (d) of
Section 7.02;
 
(u)  Liens securing any refinancing which is incurred to refinance any
Indebtedness which has been secured by a Lien permitted under this Agreement and
which has been incurred in accordance with the provisions of this Agreement;
provided, however, that such Liens: (i) are no less favorable to the Lenders in
any material respect and are not more favorable to the lienholders in any
material respect with respect to such Liens than the Liens in respect of the
Indebtedness being refinanced; and (ii) do not extend to or cover any property
or assets of the Borrower or any of its Restricted Subsidiaries whose value
exceeds the assets or property which secured the Indebtedness so refinanced;
provided, further, that in the event that the property or assets being secured
is not the same property or assets which secured the Indebtedness so refinanced,
the Borrower shall provide a certificate from a Responsible Officer of the
Borrower to the Administrative Agent certifying that the Liens securing such
refinancing are in compliance with this clause (u);
 
 
75

--------------------------------------------------------------------------------

 
 
(v)  Liens securing Indebtedness or other obligations of a Guarantor owing to
the Borrower or another Guarantor permitted to be incurred pursuant to this
Agreement; and
 
(w)  other Liens securing Indebtedness permitted under Section 7.02(a); provided
that the aggregate principal amount of all obligations secured pursuant to this
clause (w) shall not exceed 15% of Consolidated Tangible Assets at any one time
outstanding;
 
provided, however, that except as expressly provided in Section 7.01(g),
notwithstanding any other provision of this Section 7.01 to the contrary,
neither the Borrower nor any Restricted Subsidiary shall incur or suffer to
exist any Liens on any of its Accounts Receivable or Inventory.
 
7.02  Indebtedness.  Create, issue, incur, assume, guaranty or otherwise in any
manner become directly or indirectly liable for the payment of or otherwise
incur, contingently or otherwise (collectively, “incur”), any Indebtedness
(including any Acquired Indebtedness), except that the Borrower and, to the
extent expressly provided below, its Restricted Subsidiaries may incur each and
all of the following:
 
(a)  Indebtedness that is incurred by the Borrower and any Guarantor or that
constitutes Acquired Indebtedness of a Restricted Subsidiary, so long as the
Consolidated Adjusted Interest Coverage Ratio for the most recent four full
fiscal quarters for which financial statements are available immediately
preceding the incurrence of such Indebtedness shall not be less than 2.00 to
1.00;
 
(b)  Indebtedness of the Borrower or any Guarantor (and guarantees of such
Indebtedness by any Subsidiaries that have become Guarantors) in an aggregate
principal amount outstanding at any time not to exceed $220,000,000 under (i)
the Loan Documents or (ii) one or more other revolving credit facilities, lines
of credit, letters of credit or term loans; provided, that the aggregate amount
of outstanding principal of loans, unused commitments and maximum stated amount
of letters of credit with respect to credit facilities, lines of credit, letters
of credit and term loans permitted under the foregoing sub-clause (ii) of this
clause (b) shall not exceed $45,000,000 at any time;
 
(c)  Indebtedness of the Borrower pursuant to the Senior Notes in an aggregate
principal amount not to exceed $575,000,000 and Indebtedness of any Guarantor
pursuant to a Guarantee of the Senior Notes;
 
(d)  Indebtedness of the Borrower or any Guarantor represented by Capital Lease
Obligations and Purchase Money Obligations for the purpose of financing the
purchase, lease or improvement of property (real or personal) or equipment of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business not to exceed $75,000,000 at any one time outstanding;
 
(e)  Indebtedness of the Borrower and the Restricted Subsidiaries outstanding on
the Closing Date and listed on Schedule 7.02;
 
 
76

--------------------------------------------------------------------------------

 
 
(f)  Indebtedness of the Borrower owing to a Restricted Subsidiary; provided
that any Indebtedness of the Borrower owing to a Restricted Subsidiary that is
not a Guarantor is made pursuant to an intercompany note in form and substance
satisfactory to the Administrative Agent and is unsecured and is subordinated in
right of payment from and after such time as the Obligations shall become due
and payable (whether on the Maturity Date, acceleration or otherwise) to the
payment and performance of the Obligations; provided, further, that any
disposition, pledge or transfer of any such Indebtedness to a Person (other than
a disposition, pledge or transfer to a Restricted Subsidiary) shall be deemed to
be an incurrence of such Indebtedness by the Borrower or other obligor not
permitted by this clause (f);
 
(g)  Indebtedness of a Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary; provided that any such Indebtedness is made pursuant to
an intercompany note in form and substance satisfactory to the Administrative
Agent; provided, further, that (a) any disposition, pledge or transfer of any
such Indebtedness to a Person (other than a disposition, pledge or transfer to
the Borrower or a Restricted Subsidiary) shall be deemed to be an incurrence of
such Indebtedness by the obligor not permitted by this clause (g), and (b) any
transaction pursuant to which any Restricted Subsidiary, which has Indebtedness
owing to the Borrower or any other Restricted Subsidiary, ceases to be a
Restricted Subsidiary shall be deemed to be the incurrence of Indebtedness by
such Restricted Subsidiary that is not permitted by this clause (g);
 
(h)  guarantees of any Restricted Subsidiary made in accordance with the
provisions of Section 7.12;
 
(i)  obligations of the Borrower or any Restricted Subsidiary existing or
arising under any Permitted Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(j)  Indebtedness of the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business (including, without limitation, letters of
credit in respect of workers’ compensation claims or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims) in an aggregate maximum stated amount not to exceed
$30,000,000 at any time outstanding;
 
(k)  Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, earn outs, adjustments of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Restricted Subsidiary;
provided, however, that such Indebtedness is not reflected on the balance sheet
of the Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (k));
 
 
77

--------------------------------------------------------------------------------

 
 
(l)  Indebtedness solely in respect of surety, performance or appeal bonds, to
the extent that such incurrence does not result in the incurrence of any
obligation for the payment of borrowed money to others;
 
(m)  any renewals, extensions, substitutions, refundings, refinancings or
replacements (collectively, a “refinancing”) of any Indebtedness described in
clause (a), (b)(ii) or (e) of this Section 7.02 (other than the Existing
Subordinated Debt), including any successive refinancings so long as the
borrower under such refinancing is the Borrower or, if not the Borrower, the
same as the borrower of the Indebtedness being refinanced and the aggregate
principal amount of Indebtedness represented thereby (or if such Indebtedness
provides for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration of the maturity thereof, the original
issue price of such Indebtedness plus any accreted value attributable thereto
since the original issuance of such Indebtedness) is not increased to a
principal amount in excess of the principal amount on the Closing Date, plus the
amount of premium or other payment actually paid at such time to refinance the
Indebtedness, plus the amount of expenses of the Borrower incurred in connection
with such refinancing, and (1) in the case of any refinancing of Indebtedness
that is Subordinated Debt, such new Indebtedness is made subordinated to the
Obligations at least to the same extent as the Indebtedness being refinanced and
(2) in the case of senior Indebtedness or Subordinated Debt, as the case may be,
such refinancing does not reduce the average life to stated maturity or the
stated maturity of such Indebtedness; and
 
(n)  Indebtedness of the Borrower or any Restricted Subsidiaries in addition to
that described in clauses (b) through (m) above, and any renewals, extensions,
substitutions, refinancings or replacements of such Indebtedness, so long as the
aggregate principal amount of all such Indebtedness shall not exceed $50,000,000
outstanding at any one time in the aggregate.
 
For purposes of determining compliance with this Section 7.02, in the event that
an item of Indebtedness meets the criteria of more than one of the types of
Indebtedness permitted hereby, the Borrower in its sole discretion shall
classify or reclassify such item of Indebtedness and only be required to include
the amount of such Indebtedness as one of such types.  Accrual of interest,
accretion or amortization of original issue discount and the payment of interest
on any Indebtedness in the form of additional Indebtedness with the same terms,
will not be deemed to be an incurrence of Indebtedness for purposes of this
covenant; provided, in each such case, that the amount thereof is included in
Consolidated Interest Charges of the Borrower as accrued.
 
7.03  Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)  any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries (other than a Non-Recourse Real Estate Subsidiary), provided that
(x) when any Guarantor is merging with another Subsidiary, the Guarantor shall
be the continuing or surviving Person, and (y) when any Unrestricted Subsidiary
is merging with a Restricted Subsidiary, the Restricted Subsidiary shall be the
continuing or surviving Person; and
 
 
78

--------------------------------------------------------------------------------

 
 
(b)  any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary
(other than a Non-Recourse Real Estate Subsidiary); provided that if (x) the
transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor, and (y) if the transferor in such a transaction
is a Restricted Subsidiary, then the transferee must either be the Borrower or a
Restricted Subsidiary.
 
7.04  Asset Sales.  Consummate an Asset Sale unless (1) at least 75% of the
consideration from such Asset Sale other than Asset Swaps is received in cash
and (2) the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the fair market value of the shares or
assets subject to such Asset Sale (as determined by the Board of Directors of
the Borrower and evidenced in a board resolution); provided that the amount of
any Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in the Asset Sale shall be deemed “cash” for purposes of
this provision; provided, further, notwithstanding any other provision of this
Section 7.04 to the contrary, neither the Borrower nor any Restricted Subsidiary
shall consummate an Asset Sale with respect to Accounts Receivable or Inventory
other than in the ordinary course of business.  With respect to an Asset Swap
constituting an Asset Sale, the Borrower or any Restricted Subsidiary shall be
required to receive in cash an amount equal to 75% of the Proceeds of the Asset
Sale which do not consist of like-kind assets acquired with the Asset Swap.  
 
7.05  Restricted Payments.  Declare or make any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, unless:
 
(a)  immediately before and immediately after giving effect to such proposed
Restricted Payment on a pro forma basis, no Default or Event of Default shall
have occurred and be continuing and such Restricted Payment shall not be an
event which is, or after notice or lapse of time or both, would be, an “event of
default” under the terms of any Indebtedness of the Borrower or its Restricted
Subsidiaries;
 
(b)  immediately before and immediately after giving effect to such Restricted
Payment on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness under the provisions of Section 7.02(a); and
 
(c)  after giving effect to the proposed Restricted Payment, the aggregate
amount of all such Restricted Payments declared or made after the Closing Date
and all Designation Amounts does not exceed the Restricted Payment Cap.
 
Notwithstanding the foregoing, and in the case of clauses (2) through (5) and
(7) below, so long as no Default or Event of Default is continuing or would
arise therefrom, the foregoing provisions shall not prohibit the following
actions (each of clauses (1) through (4), (6), (7), (8) and (9) being referred
to as a “Permitted Payment”):
 
(1)           the payment of any dividend within 60 days after the date of
declaration thereof, if at such date of declaration such payment was permitted
by clauses (a) through (c) of this Section and such payment shall have been
deemed to have been paid on such date of declaration and shall not have been
deemed a “Permitted Payment” for purposes of the calculation required by clauses
(a) through (c) of this Section;
 
 
79

--------------------------------------------------------------------------------

 
 
(2)           the repurchase, redemption, or other acquisition or retirement for
value of any shares of any class of Equity Interests of the Borrower in exchange
for (including any such exchange pursuant to the exercise of a conversion right
or privilege in connection with which cash is paid in lieu of the issuance of
fractional shares or scrip), or out of the Net Cash Proceeds of a substantially
concurrent issuance and sale for cash (other than to a Subsidiary) of, other
shares of Qualified Equity Interests of the Borrower; provided that the Net Cash
Proceeds from the issuance of such shares of Qualified Equity Interests are
excluded from clause (b) of the definition of Restricted Payment Cap;
 
(3)           the repurchase, redemption, defeasance, retirement or acquisition
for value or payment of principal of any Subordinated Debt in exchange for, or
in an amount not in excess of the Net Cash Proceeds of, a substantially
concurrent issuance and sale for cash (other than to any Subsidiary of the
Borrower) of any Qualified Equity Interests of the Borrower, provided that the
Net Cash Proceeds from the issuance of such shares of Qualified Equity Interests
are excluded from clause (b) of the definition of Restricted Payment Cap;
 
(4)           the repurchase, redemption, defeasance, retirement, refinancing,
acquisition for value or payment of principal of any Subordinated Debt (other
than Redeemable Equity Interests) (a “refinancing”) through the substantially
concurrent issuance of new Subordinated Debt of the Borrower, provided that any
such new Subordinated Debt
 
(a)           shall be in a principal amount that does not exceed the principal
amount so refinanced (or, if such Subordinated Debt provides for an amount less
than the principal amount thereof to be due and payable upon a declaration of
acceleration thereof, then such lesser amount as of the date of determination),
plus the lesser of (1) the stated amount of any premium or other payment
required to be paid in connection with such a refinancing pursuant to the terms
of the Indebtedness being refinanced or (2) the amount of premium or other
payment actually paid at such time to refinance the Indebtedness, plus, in
either case, the amount of expenses of the Borrower incurred in connection with
such refinancing;
 
(b)           has an average life to stated maturity greater than the remaining
average life to stated maturity of the Obligations;
 
(c)           has a stated maturity for its final scheduled principal payment
later than the Maturity Date; and
 
(d)           is expressly subordinated in right of payment to the Obligations
at least to the same extent as the Subordinated Debt to be refinanced;
 
 
80

--------------------------------------------------------------------------------

 
 
(5)           the payment of cash dividends on the Borrower’s shares of Common
Stock in the aggregate amount per fiscal quarter equal to $0.165 per share for
each share of Class A Common Stock of the Borrower outstanding as of the one
record date for dividends payable in respect of such fiscal quarter and $0.15
per share for each share of Class B Common Stock of the Borrower outstanding as
of the one record date for dividends payable in respect of such fiscal quarter
(as such $0.165 and $0.15 shall be adjusted for specified changes in the
capitalization of the Borrower upon recapitalizations, reclassifications, stock
splits, stock dividends, reverse stock splits, stock consolidations and similar
transactions), provided, however, in the event a Change of Control occurs, the
aggregate amounts permitted to be paid in cash dividends per fiscal quarter
shall not exceed the aggregate amounts of cash dividends paid in the same fiscal
quarter most recently occurring prior to such Change of Control, provided,
further, that for purposes of this exception, shares of Common Stock issued for
less than fair market value (other than shares issued pursuant to options or
otherwise in accordance with the Borrower’s employee stock option, purchase or
option plans) shall not be deemed outstanding.  (For clarity purposes, dividends
paid pursuant to this exception will be included as Restricted Payments in
determining whether the Borrower has capacity to make additional Restricted
Payments);
 
(6)           the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary held
by any present or former employee or director of the Borrower (or any of its
Restricted Subsidiaries) pursuant to any management equity subscription
agreement or stock option agreement or other management or employee benefit plan
or similar agreement; provided that (A) the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests shall not exceed
$1,000,000 in any twelve-month period (with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum (without
giving effect to the following proviso) of $2,000,000 in any calendar year);
provided further that such amount in any calendar year may be increased by an
amount not to exceed (x) the cash proceeds from the sale of Equity Interests of
the Borrower or a Restricted Subsidiary to members of management and directors
of the Borrower and its Subsidiaries that occurs after the Closing Date, less
(y) (i) the amount of any Restricted Payments previously made pursuant to clause
(x) of this subparagraph (6) and (ii) the aggregate net cash proceeds received
by the Borrower since the Closing Date upon the exercise of stock options; and
provided further that cancellation of Indebtedness owing to the Borrower from
members of management of the Borrower or any of its Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or a Restricted
Subsidiary will not be deemed to constitute a Restricted Payment for purposes of
this Section or any other provision of this Agreement, and (B) no Default or
Event of Default shall have occurred and be continuing immediately before or
after such transaction;
 
(7)           repurchases of Equity Interests, deemed to occur upon the exercise
of any options, warrants or convertible securities if the Equity Interests
represent a portion of the exercise price of such options, warrants or
convertible securities and repurchases of Equity Interests deemed to occur upon
the withholding of a portion of the Equity Interests granted or awarded to any
employee to pay for taxes payable by such employee upon such grant or award;
 
 
81

--------------------------------------------------------------------------------

 
 
(8)           the repurchase and retirement of Class B Common Stock held by the
Borrower’s Profit Sharing Plan, provided that the aggregate price paid for all
such repurchased and retired Class B Common Stock does not exceed $2,000,000 in
any calendar year; and
 
(9)           additional Restricted Payments that, when taken with all other
Restricted Payments made pursuant to this clause (9) since the Closing Date, do
not exceed $25,000,000.
 
7.06  Change in Nature of Business; Accounting Changes.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto, or make any change in (a)
accounting policies or reporting practices, except as required by GAAP, or (b)
fiscal year.
 
7.07  Transactions with Affiliates.  Enter into any transaction or series of
related transactions (including, without limitation, the sale, purchase,
exchange or lease of assets, property or services) with or for the benefit of
any Affiliate of the Borrower (other than the Borrower or a Restricted
Subsidiary) unless such transaction or series of related transactions is entered
into in good faith and in writing and:
 
(a)  such transaction or series of related transactions is on terms that are no
less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than those that would be available in a comparable transaction in
arm’s-length dealings with an unrelated third party;
 
(b)  with respect to any transaction or series of related transactions involving
aggregate value in excess of $500,000, the Borrower delivers a certificate
signed by a Responsible Officer of the Borrower to the Administrative Agent
certifying that such transaction or series of related transactions complies with
clause (a) above; and
 
(c)  with respect to any transaction or series of related transactions involving
aggregate value in excess of $1,000,000, either
 
(i)  such transaction or series of related transactions has been approved by a
majority of the Disinterested Directors of the board of directors of the
Borrower, or in the event there is only one Disinterested Director, by such
Disinterested Director; or
 
(ii)  the Borrower delivers to the Administrative Agent a written opinion of an
investment banking firm of national standing or other recognized independent
expert with experience appraising the terms and conditions of the type of
transaction or series of related transactions for which an opinion is required
stating that the transaction or series of related transactions is fair to the
Borrower or such Restricted Subsidiary from a financial point of view;
 
provided, however, that this Section 7.07 shall not apply to:
 
 
82

--------------------------------------------------------------------------------

 
 
(A)           transactions and agreements in existence on the Closing Date and
any renewals, amendments, modifications and changes to such agreements which are
not adverse in any material respect to the Borrower;
 
(B)           transactions between or among the Borrower or any of the
Restricted Subsidiaries;
 
(C)           Restricted Payments permitted by Section 7.05;
 
(D)           compensation (including bonuses and equity compensation) paid to
and other benefits (including retirement, health and other benefit plans, profit
sharing plans or management equity subscription agreements) and indemnification
arrangements provided on behalf of officers, directors, managers, employees or
consultants of the Borrower or any Restricted Subsidiary, in each case in the
ordinary course of business;
 
(E)           the existence of, or the performance by the Borrower or any
Restricted Subsidiary of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement but
excluding any management agreement related thereto) to which it is a party as of
the date of the Indenture and any similar agreements which it may enter into
thereafter;
 
(F)           transactions with Unrestricted Subsidiaries, customers, clients,
suppliers, joint venture partners, lessors or lessees of property (real or
personal) or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of the
Indenture which are fair to the Borrower and its Restricted Subsidiaries, on
terms substantially similar to those contained in similar contracts entered into
by the Borrower or any Restricted Subsidiary with unaffiliated third parties, or
if neither the Borrower nor any Restricted Subsidiary has entered into a similar
contract with a third party, on terms that are in the reasonable determination
of the senior management of the Borrower, at least as favorable as might
reasonably have been obtained at such time from an unaffiliated third party;
 
(G)           the issuance of Qualified Equity Interests (including all
warrants, options or other rights to acquire Qualified Equity Interests) of the
Borrower;
 
(H)           loans and advances to officers, directors, managers and employees
for business related travel expenses, moving expenses and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices and in compliance with all applicable laws; and
 
(I)           loans to the Borrower’s Profit Sharing Plan in aggregate amounts
at any time outstanding not to exceed $2,000,000 to enable such Profit Sharing
Plan to provide benefits to eligible employees during “black-out” periods.
 
7.08  Burdensome Agreements.  Create or otherwise cause to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
 
 
83

--------------------------------------------------------------------------------

 
 
(a)  pay dividends or make any other distribution on its Capital Stock or any
other interest or participation in or measured by its profits;
 
(b)  pay any Indebtedness owed to the Borrower or any other Restricted
Subsidiary;
 
(c)  make any Investment in the Borrower or any other Restricted Subsidiary; or
 
(d)  transfer any of its properties or assets to the Borrower or any other
Restricted Subsidiary;
 
provided, however, that this Section 7.08 will not prohibit any encumbrance or
restriction (1) pursuant to an agreement in effect on the Closing Date and
listed on Schedule 7.08; (2) with respect to a Restricted Subsidiary that is not
a Restricted Subsidiary of the Borrower on the date hereof to the extent such
encumbrance or restriction is in existence at the time such Person becomes a
Restricted Subsidiary of the Borrower and is not incurred in connection with, or
in contemplation of, such Person becoming a Restricted Subsidiary, but only so
long as such encumbrance or restriction is not applicable to the Borrower or any
Restricted Subsidiary or the properties or assets of the Borrower or any
Restricted Subsidiary other than such Subsidiary which is becoming a Restricted
Subsidiary; (3) pursuant to any agreement of a Guarantor governing any
Indebtedness permitted by Section 7.02(b) as to the assets financed with the
proceeds of, or as pledged as collateral for, such Indebtedness; (4) contained
in any Acquired Indebtedness or other agreement of any Person or related to
assets acquired by or merged into or consolidated with the Borrower or any
Restricted Subsidiaries so long as such encumbrance or restriction was not
entered into in contemplation of the acquisition, merger or consolidation
transaction; and (5) under any agreement that extends, renews, refinances or
replaces the agreements containing the encumbrances or restrictions in the
foregoing clauses (1) through (4), or in this clause (5), to the extent that the
terms and conditions of any such encumbrance or restriction are no more
restrictive in any material respect than those under or pursuant to the
agreement evidencing the Indebtedness so extended, renewed, refinanced or
replaced.                                  
 
7.09  Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.10  Financial Covenants.  
 
(a)  Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio (i) as of the end of any fiscal quarter of the Borrower or
(ii) as of any other date of determination of pro forma compliance with this
clause (a) in accordance with Article VII, as the case may be, to be less than
1.20 to 1.00.
 
(b)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio (i) as
of the end of any fiscal quarter of the Borrower or (ii) as of any other date of
determination of pro forma compliance with this clause (b) in accordance with
Article VII, as the case may be, to be greater than 5.00 to 1.00.
 
 
84

--------------------------------------------------------------------------------

 
 
(c)  Consolidated Net Worth.  Permit Consolidated Net Worth at any time to be
less than the sum of (i) $336,579,094.00, (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after March
28, 2009 (with no deduction for a net loss in any such fiscal quarter) and (iii)
an amount equal to 50% of the aggregate increases in Shareholders’ Equity of the
Borrower and its Subsidiaries after the date hereof by reason of the issuance
and sale of Equity Interests of the Borrower or any Subsidiary (other than
issuances to the Borrower or a wholly-owned Subsidiary), including upon any
conversion of debt securities of the Borrower into such Equity Interests.
 
7.11  Subordinated Debt and Senior Notes.
 
(a)  Amend or modify any of the terms of any of any Subordinated Debt or the
Senior Notes if such amendment or modification would add or change any terms in
a manner adverse to the Borrower or any Subsidiary (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto).
 
(b)  Amend or modify any of the subordination provisions of any Subordinated
Debt.
 
7.12  Most Favored Lender.  Fail to promptly notify the Administrative Agent and
the Lenders in the event that at any time the Borrower or any Restricted
Subsidiary shall enter into any agreement, guarantee, indenture or other
instrument governing, relating to, providing for:
 
(a)  commitments to advance or guaranteeing any revolving credit financing or
letter of credit facility or to amend any terms and conditions applicable to any
revolving credit financing or letter of credit facility, which agreement,
guarantee, indenture or other instrument is, (i) bears interest at a rate more
favorable to the lender or other counterparty thereunder than that provided in
this Agreement (to the extent such agreement or instrument as a maturity equal
to or shorter than the maturity of this Agreement)  or (ii) includes financial
covenants similar to, in addition to or more restrictive than those set forth in
Section 7.10 and such financial covenants are more favorable to the lender or
other counterparty thereunder than those provided in this Agreement, or
 
(b)  any Restricted Subsidiary provides a guaranty of all or any portion of or
the Borrower or any Restricted Subsidiary otherwise pledges a security interest
(other than Liens permitted under Section 7.01) in any assets with respect to
any financing or credit facility (other than purchase money financings permitted
under Section 7.02),
 
and, thereupon, fail, if the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, request by written notice to the
Borrower and/or such Restricted Subsidiary to promptly enter into an amendment
to this Agreement and such other documents as reasonably requested by the
Administrative Agent providing for substantially the same such collateral
security (on a ratable basis with all other financings secured by such
collateral), and, if applicable, interest rate and/or financial covenants
provided for in such agreement, guarantee or other instrument, and/or cause such
Restricted Subsidiary to enter into a Guaranty of the Obligations under and
otherwise in accordance with this Agreement, in each case to the extent required
and as may be selected by the Administrative Agent, or as may be required by the
Required Lenders, such amendment and/or guaranty to remain in effect for the
entire duration of the stated term to maturity of such financing (to and
including the date to which the same may be extended at the Borrower’s option),
notwithstanding that such financing might be earlier terminated by prepayment,
refinancing, acceleration or otherwise; provided that if any such agreement,
guarantee, indenture or other instrument shall be modified, supplemented,
amended or restated so as to modify, amend or eliminate from such agreement,
guarantee, indenture or other instrument any such collateral security, or, if
applicable, interest rate and/or financial covenants, or terminate the guaranty
of such Restricted Subsidiary, then unless required by the Administrative Agent
or the Required Lenders, as provided pursuant to this Section, such
modification, supplement, amendment or termination shall not operate to modify,
amend or eliminate such collateral security, interest rate and/or financial
covenants so made a part of this Agreement or to terminate the Guaranty of such
Restricted Subsidiary.
 
 
85

--------------------------------------------------------------------------------

 
 
7.13  Limitations with Respect to Unrestricted Subsidiaries.  Provide credit
support for, Guarantee or subject any of its property or assets (other than the
Equity Interests of any Unrestricted Subsidiary) to the satisfaction of, any
Indebtedness of any Unrestricted Subsidiary (including any undertaking,
agreement or instrument evidencing such Indebtedness) or be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary.
 
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) any interest, fees or other amounts due hereunder and
such failure remains uncured for a period of five (5) days after the Borrower
receives written notice thereof from the Administrative Agent; or
 
(b)  Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.10, 6.11
or 6.12 or Article VII; or
 
(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof from the Administrative
Agent; or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
 
86

--------------------------------------------------------------------------------

 
 
(e)  Cross-Default.  (i) The Borrower or any Guarantor (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Subordinated Debt, the
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $15,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Guarantor is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Guarantor is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Guarantor as a result thereof is greater than $15,000,000; or
 
(f)  Insolvency Proceedings, Etc.  The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)  Inability to Pay Debts; Attachment.  (i) The Borrower or any Guarantor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of such Person and is not released, vacated or fully bonded within 30
days after its issue or levy; or
 
(h)  Judgments.  There is entered against the Borrower or any Guarantor one or
more final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (including, without
limitation, uninsured money judgments of $15,000,000 or more) and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
 
87

--------------------------------------------------------------------------------

 
 
(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or
 
(j)  Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
 
(k)  Change of Control.  There occurs any Change of Control; or
 
(l)  Subordinated Debt and Senior Notes.  (i) The subordination provisions of
any Subordinated Debt Document (the “Subordinated Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the Subordinated Debt; (ii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the Administrative Agent and the Lenders or (C) that all payments
of principal of or premium and interest on the Subordinated Debt, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions; (iii) any of the Obligations for any reason
shall fail to be “Senior Debt” (or any comparable term) under, and as defined
in, any Subordinated Debt Documents; (iv) any of the Obligations for any reason
shall fail to be “Pari Passu Indebtedness” (or any comparable term) under, and
as defined in, any of the Senior Note Documents; or (v) a “Change of Control”
(or any comparable term) shall occur under any Subordinated Debt Document or
Senior Note Document.
 
8.02  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)  declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount); and
 
 
88

--------------------------------------------------------------------------------

 
 
(d)  exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03  Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
 
89

--------------------------------------------------------------------------------

 
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01  Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
 
9.02  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
 
90

--------------------------------------------------------------------------------

 
 
(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
91

--------------------------------------------------------------------------------

 
 
9.05  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06  Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
 
92

--------------------------------------------------------------------------------

 
 
9.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08  No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Syndication Agent, the Documentation Agent, Joint Lead Arrangers or
Joint Book Managers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.  The Borrower and each Lender hereby
acknowledge that any Lender designated as the “Documentation Agent” or the
“Syndication Agent” on the signature pages hereof (other than the Administrative
Agent) shall not have any obligations, duties or liabilities hereunder other
than in its capacity as a Lender.
 
9.09  Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.
 
 
93

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10  Guaranty Matters.  Each of the Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.
 
9.11  Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements. No
Cash Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03, this Agreement, the Guaranty by virtue of the provisions hereof or
of the Guaranty shall have any right to notice of any action or to consent to,
direct, vote or object to any action hereunder or under any other Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article IX to the contrary, the Administrative Agent shall be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
 
 
ARTICLE X.
MISCELLANEOUS
 
10.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:  
 
(a)  waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
 
 
94

--------------------------------------------------------------------------------

 
 
(b)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)  postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(d)  reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
 
(e)  change Section 2.13, Section 8.03 or any other provision in the Credit
Agreement in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender;
 
(f)  change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(g)  release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
 
(h)  amend or waive compliance with Section 7.10, or amend any definition in any
manner that would have the effect of waiving compliance with Section 7.10, in
each case without the written consent of Lenders holding in the aggregate at
least 75% of the Aggregate Commitments or, if the Aggregate Commitments have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 75% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes hereof); or
 
(i)  amend Section 10.06 or any other provision of this Agreement in each case
in any manner that would impose any greater restriction on the ability of any
Lender to assign any of its rights or obligations hereunder without the written
consent of each Lender;
 
 
95

--------------------------------------------------------------------------------

 
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
each fee letter entered into in connection with this Agreement may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders may be effected with the consent of all
Lenders other than Defaulting Lenders), except that (i) the Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(ii) any amendment, waiver or consent requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
10.02  Notices; Effectiveness; Electronic Communication.  
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)  if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent,  provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
 
96

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d)  Change of Address, Etc.  Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
 
97

--------------------------------------------------------------------------------

 
 
(e)  Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer and the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender form filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
 
98

--------------------------------------------------------------------------------

 
 
10.04  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower shall pay (i) except as otherwise
expressly provided in the Commitment Letter, all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
fees, charges and disbursements of counsel for the Administrative Agent
including, without limitation, with respect to any opinions issued by such
counsel with respect to the transactions contemplated hereby), in connection
with any amendments, modifications or waivers of the provisions of this
Agreement or any other Loan Document (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided, that all such professional fees shall be
reasonable; provided, further, that all such costs, expenses and fees arising
prior to the Closing Date shall be subject to and paid in accordance with the
Commitment Letter.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed by Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
 
99

--------------------------------------------------------------------------------

 
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee  through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence of willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)  Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f)  Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05  Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, L/C Issuer or any Lender, or the
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
100

--------------------------------------------------------------------------------

 
 
10.06  Successors and Assigns.  
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
 
101

--------------------------------------------------------------------------------

 
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to be
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
 
102

--------------------------------------------------------------------------------

 
 
(vi)  No Assignment to Defaulting Lenders.  No such assignment shall be made to
any Defaulting Lender or its Subsidiaries or Affiliates that are Distressed
Persons.
 
(vii)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)  Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register the designation, and
revocation or designation, of any Lender as a Defaulting Lender of which it has
received notice.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
 
 
103

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)  Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such successor or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
 
104

--------------------------------------------------------------------------------

 
 
10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.  
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08  Right of Setoff.  If an Event of Default shall have occurred and be
continuing and the Administrative Agent or Lenders have commenced the exercise
of remedies (after the expiration of any applicable cure period) in accordance
with Section 8.02, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and each of their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
 
105

--------------------------------------------------------------------------------

 
 
10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10  Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.
 
10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
 
106

--------------------------------------------------------------------------------

 
 
10.12  Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:            
 
(a)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)  in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d)  such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
107

--------------------------------------------------------------------------------

 
 
10.14  Defaulting Lenders.  (a) Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by applicable Law,
 
(i)  during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 10.01;
 
(ii)  until such time as the Default Excess with respect to such Defaulting
Lender shall have been reduced to zero, any prepayment of the Loans shall be
applied to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding;
 
(iii)  until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid, the Administrative Agent may (in its discretion)
apply any amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid;
 
(iv)  with respect to any Defaulting Lender with one or more Defaulted Loans,
such Defaulting Lender shall not be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any Default Period with respect to such
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender);
 
(v)      at the request of the Borrower, any Defaulting Lender may be replaced
in accordance with Section 10.13; and
 
(vi)  no assignments otherwise permitted by Section 10.06 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.
 
(b)  As used in this Agreement:
 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Outstanding
Amount of the Loans of all Lenders (calculated as if all Defaulting Lenders had
funded all of their respective Defaulted Loans) over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.
 
“Default Period” means, with respect to any Defaulting Lender,
 
(i)           in the case of any Defaulted Loan, the period commencing on the
date the applicable Defaulted Loan was required to be extended to the Borrower
under this Agreement (after giving effect to any applicable grace period) and
ending on the earlier of the following: (x) the date on which (A) the Default
Excess with respect to such Defaulting Lender has been reduced to zero (whether
by the funding of any Defaulted Loan by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 10.14(a)(ii)) and
(B) such Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment; and (y) the date on which
the Borrower, the Administrative Agent and the Required Lenders (and not
including such Defaulting Lender in any such determination, in accordance with
Section 10.14(a)(i)) waive the application of this Section 10.14 with respect to
such Defaulted Loans of such Defaulting Lender in writing;
 
 
108

--------------------------------------------------------------------------------

 
 
(ii)           in the case of any Defaulted Payment, the period commencing on
the date the applicable Defaulted Payment was required to have been paid to the
Administrative Agent or other Lender under this Agreement (after giving effect
to any applicable grace period) and ending on the earlier of the following: (x)
the date on which (A) such Defaulted Payment has been paid to the Administrative
Agent or other Lender, as applicable, together with (to the extent that such
Person has not otherwise been compensated by the Borrower for such Defaulted
Payment) interest thereon for each day from and including the date such amount
is paid but excluding the date of payment, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with its
then-applicable policies regarding interbank compensation (whether by the
funding of any Defaulted Payment by such Defaulting Lender or by the application
of any amount pursuant to Section 10.14(a)(iii)) and (B) such Defaulting Lender
shall have delivered to the Administrative Agent or other Lender, as applicable,
a written reaffirmation of its intention to honor its obligations hereunder with
respect to such payments; and (y) the date on which the Administrative Agent and
any such other Lender waive the application of this Section 10.14 with respect
to such Defaulted Payments of such Defaulting Lender in writing; and
 
(iii)           in the case of any Distress Event determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to exist, the period commencing on the
date that the applicable Distress Event was so determined to exist and ending on
the earlier of the following: (x) the date on which (A) such Distress Event
is  determined by the Administrative Agent (in its good faith judgment) or the
Required Lenders (in their respective good faith judgment) to no longer exist
and (B) such Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment; and (y) such date as the
Borrower and the Administrative Agent mutually agree, in their sole discretion,
to waive the application of this Section 10.14 with respect to such Distress
Event of such Defaulting Lender.
 
“Defaulted Loan” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
the Loans required to be funded by it hereunder (each such Loan, a “Defaulted
Loan”) within three Business Days of the date required to be funded by it
hereunder, (ii) that has otherwise failed to pay over to Administrative Agent or
any other Lender any other amount required to be paid by it hereunder (each such
payment, a “Defaulted Payment”) within three Business Days of the date when due,
unless the subject of a good faith dispute, or (iii) as to which a Distress
Event has occurred, in each case in clauses (i) and (ii) above, for so long as
the applicable Default Period is in effect.
 
 
109

--------------------------------------------------------------------------------

 
 
“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under any Debtor Relief Law, (ii) a
custodian, conservator, receiver or similar official has been appointed for such
Person or for any substantial part of such Person’s assets, (iii) after the date
hereof, such Person has consummated or entered into a commitment to consummate a
forced (in the good faith judgment of the Administrative Agent) liquidation,
merger, sale of assets or other transaction resulting, in the good faith
judgment of the Administrative Agent, in a change of ownership or operating
control of such Person supported in whole or in part by guaranties, assumption
of liabilities or other comparable credit support of (including without
limitation the nationalization or assumption of ownership or operating control
by) any Governmental Authority and the Administrative Agent (in its good faith
judgment) or the Required Lenders believe (in their respective good faith
judgment) that such event increases the risk that such Person could default in
performing its obligations hereunder for so long as the Administrative Agent (in
its good faith judgment) or the Required Lenders (in their respective good faith
judgment) so believe, or (iv) such Person has made a general assignment for the
benefit of creditors or has otherwise been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, bankrupt or deficient in meeting any capital adequacy
or liquidity requirement of any Governmental Authority applicable to such
Person.
 
“Distressed Person” has the meaning specified in the definition of “Distress
Event”.
 
10.15  Governing Law; Jurisdiction; Etc.    
 
(a)   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
 
(b)   SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN THE CITY OF CHARLOTTE AND OF
THE UNITED STATES DISTRICT COURTS SITTING IN THE CITY OF CHARLOTTE, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
110

--------------------------------------------------------------------------------

 
 
(c)   WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d)   SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.16  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.17  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests  to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
any Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
 
111

--------------------------------------------------------------------------------

 
 
10.18  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.  
 
10.19  USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 


[Remainder of page is intentionally left blank; signature pages follow]
 
 
 
112

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
 

 
INGLES MARKETS, INCORPORATED
     
By: /s/ Ronald B. Freeman
 
Name:  Ronald B. Freeman
 
Title: Chief Financial Officer

 


 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By: /s/ Roberto Salazar
 
Name:  Roberto Salazar
 
Title:  Assistant Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRANCH BANKING AND TRUST
  COMPANY, as Syndication Agent      
By: /s/ Preston W. Bergen
 
Name:  Preston W. Bergen
 
Title:  Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WACHOVIA BANK, NATIONAL
  ASSOCIATION, as Documentation Agent      
By: /s/ Kevin Hefner
 
Name:  Kevin Hefner
 
Title:  Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as a Lender, Swing
  Line Lender and L/C Issuer      
By: /s/ Scott K. Mitchell
 
Name:  Scott K. Mitchell
 
Title:  Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRANCH BANKING AND TRUST
  COMPANY, as a Lender      
By: /s/ Preston W. Bergen
 
Name:  Preston W. Bergen
 
Title:  Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WACHOVIA BANK, NATIONAL
  ASSOCIATION, as a Lender      
By: /s/ Kevin Hefner
 
Name:  Kevin Hefner
 
Title:  Senior Vice President